 In the, Matter Of UNITED SCIENTIFIC LABORATORIES, INC.andLOCAL 430OF THE UNITED ELECTRICAL, RADIO & MACHINE WORKERS OFAMERICA, C. I: O.Case No. B-2196.-Decided January 24, 1941Jurisdiction:radio manufacturing industryInvestigation and Certification of Representatives:existence of question: con-flicting claims of rival representatives ; contract about to expire, no bar to ;eligibilitydetermined in accordance with desires of the parties; electionnecessary.Unit Appropriatefor CollectiveBargaining:all the employees in the Company'sproduction departments, including working supervisors, but excluding engi-neering, laboratory,watchmen, porters,maintenance, and toolroom, time-study men, timekeepers, experimental workers, foremen, non-working super-visors, stockroom employees, shipping and receiving room employees, office,clerical, and all other non-production employees ; agreement as to.Mr. Daniel Baker,for the Board.Mr. Albert Wald, Mr. Maxwell N. Rudaw,andMr. Herman Stern,of New York City, for the Company.Mr. Frank Sch einer,of New York City, for Local 430.Mr.William KarlinandMr: Leo Greenfield,of New York City,for Local B-1010._Mr. George Turitz,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 22, 1940, Local 430 of the United Electrical, Radio &Machine Workers of America, C. I. 0., herein called Local 430, filedwith the Regional Director for the Second Region (New York City)a petition alleging that a question affecting commerce had arisenconcerning the representation of employees of United Scientific Lab-oratories, Inc.,New York City, herein called the Company,' andIThe Company was incorrectly designated in the notice of hearing as United ScientificLaboratories, Inc., doing business under the trade name of De Wald Radio Co, and in theother papers in this proceeding as De Wald Radio Co. (United Scientific Laboratories,petition, notice of hearing, and all other papers in this proceeding are herebyamendedso as to make the title read as above set forth.29 N. L R. 13, No 36.198 UNITED SCIENTIFIC'LABORATORIES,INC.199requesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On November 20, 1940, the, NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9(c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2,as amended,orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On November 25, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponLocal 430,and upon Radio Union,Local B-1010, InternationalBrotherhood of Electrical Workers,affiliated with the American Fed-eration of Labor, herein called Local B-1010, a labor organizationclaiming to represent employees directly affected by the investigation.Pursuant to the notice,a hearing was held on December 5, 6, and 9,1940, at New York City, before Howard Myers, the Trial Examinerduly designated by the Board.The Board, the Company, Local 430,and Local B-1010 were represented by counsel and participated in thehearing.Full opportunity to be heard,to examine and cross-examinewitnesses,and to introduce evidence bearing on the issues was affordedall parties.At the opening of the hearing Local B-1010 moved toadjourn the hearing on the ground that the appeal of an actioninvolving the same issues was to be argued the following day beforethe Appellate Division of the Supreme Court of the State of NewYork.The motion was denied.The ruling is affirmed.At theconclusion of the hearing Local B-1010 moved to dismiss the petitionon the following grounds : that the matter in controversy had beenfinally adjudicatedby theBoard's dismissal of a prior petition ofLocal 430 allegedly setting forth the same facts as the present peti-tion; that Local 430 had adduced no proof of having been designatedby any employees of the Company as their bargaining agent subse-quent to the dismissal of the earlier petition;that, because of theexistence of certain contracts between the Company and Local B-1010,no question concerning representation had arisen;and that the grant-ing of the relief sought would be an unlawful and unconstitutionalinterference by the Board with the contractual rights of Local B-1010under said contracts.The Trial Examiner did not pass upon themotion.The motion is hereby denied.During the course of thehearing the Trial Examiner made rulings on other motions and onobjections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case the Board makes the following : 200DECISIONS OF NATIONAL' LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESSOF THE COMPANYUnited Scientific Laboratories, Inc., is a New York corporationhaving its principal place of business and its factory in New YorkCity.The Company is' engaged in the manufacture of radio receiv-ing sets.The principal materials used by the Company in suchmanufacture are radio parts.During the first 6 month of 1940 theCompany's purchases of materials amounted to more than $100,000,more than 50 per cent of which represented materials shipped to theCompany's plant from points outside the State of New York.Duringthe same period the Company sold finished products valued at morethan $250,000, about 75 per cent of which it shipped to points outsideNew York State.The Company concedes that it is engaged in inter-state commerce within the meaning of the Act.H. THE ORGANIZATIONS INVOLVEDLocal 430 of the United Electrical, Radio & Machine Workers ofAmerica is'a labor organization, affiliated with the Congress of Indus-trialOrganizations, admitting employees of the Company to itsmembership..Radio Union, Local B-1010, International Brotherhood of Elec-tricalWorkers, is a labor organization, affiliated with the AmericanFederation of Labor, admitting employees of the Company to itsmembership.III.THE QUESTION CONCERNING REPRESENTATIONOn March 8, 1938, the Company and Local B-1010 entered intoa collective bargaining agreement pursuant to which the Companyrecognized Local B-1010 as the exclusive bargaining agent of theemployees in the Company's production departments.On February15, 1939, the agreement was duly extendedso asto expire on March1, 1941.On May 7, 1940, Local 430 wrote a letter to the Companystating that Local B-1010 had severed its affiliation with the Inter-national Brotherhood of Electrical Workers and was known as Local-430 of the United Electrical, Radio & Machine Workers of America,that Local 430 was the duly designated exclusive bargaining agencyof the Company's employees, and requesting a conference for collec-tive bargaining.On May 15, 1940, Local 430 filed with the RegionalDirector a petition requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the Act., whichpetition UNITED SCIENTIFIC LABORATORIES, INC.201the Board dismissed on June 19, 1940.2On May 17, 1940, the Com-pany and Local B-1010 entered into an agreement modifying theiragreement of March 8, 1938, above referred to.The modification pro-vided, among other things, for a closed shop; that the modificationwould remain in effect until March 1, 1941, and would continue ineffect "from year to year" thereafter; and that "Either party desir-ing to modify this agreement must notify the other in writing atleast 60- days prior to March 1 of any year . . ." In variousconferences with the Company in May, June, July, and October 1940,Local 430 demanded recognition as the exclusive bargaining agencyof the Company's employees and requested the Company to enterinto an agreement covering the employees.The Company refused soto recognize Local 430, or to enter into a collective bargaining agree-ment with it until the Board certified Local 430 is the bargainingagency -of the employees.On July 15, 1940, the Company and Local430 entered into a written agreement providing, among other thinks,that the Company would terminate not later than March 1, 1941, anyagreement it might have with Local B-1010.Local B-1010 contended at the hearing that, because of the exist-ence of the contract of Marcli 8, 1938, as extended and modified onFebruary 15, 1939, and May 17, 1940, respectively, no question con-cerning representation has arisen.Since the present contract be-tween the Company and Local B-1010 is terminable on March 1, 1941,it plainly could not preclude the Board from making an investigationand determining a bargaining representative for the purpose of ne-gotiating a new agreement for the period following March 1, 1941, ifone is desired.32 On July 17,1940,the Company filed a similar petition with the Regional Directorwhich was likewise dismissed by the Board on August 7, 1940BMatter of Quality Furniture Mfg. CoandUnited Furniture Workers of America, Local576,C 1.0,8N. L R B. 850, 853;Matter of Martin Bros.Box CompanyandToledoIndustrial Union Council,7NL R. B 88, 91 ,Matter of II Margolin&Co , Inc ,andInt'lLadiesHandbag,Pocketbook&NoveltyWorkers' Union,9N L R.B. 852, 855we note, also, that the modification whereby the present contract inns from year to yearwas made after Local 430 hat informed the, Company of its claim to represent the em-ployees and had filed its petition with the Regional Director,and that the contract previ-ously in force had no provision for its extension or reneuual beyond March 1, 1941.Matterof Colonic Fibie Company, IncandCohoes KnitGoodsWorkers Union No 21514, A F of L,9 N. L. R r. 658, 660;Matter of Showers Brothers Company, IncandNational FurnitureWorkers LocalNo.1,of the Upholsterers International Union of North America, etc,13 N. L.R. B 829,,832;Matter of Union Piemier Food Stores,Inc, etc.andUnited Retail& Wholesale Employees of America,etc,11 N. L R.B. 270,277 ; Matter of CaliforniaWoolScouring CompanyandTextileWorkers Organizing Committee,5 N L R B. 782,785;Matter of American-West African Line,Inc.andNational Marine Engineers' Bene-ficialAssociation, 4 N. L. R. B 1086,1090.Wenote,further,that the Company agreedwith Local 430 on July 15, 1940,that it would terminate any agreement it might havewith Local B-1010 not later than Maich 1, 1941 '202DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 430 submitted to the Regional Director evidence of sub-stantial membership among the Company's employees.'We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNIT'Local 430, Local B-1010, and the Company stipulated to the effectthat the appropriate unit consists of the employees in the Company'sproduction departments, including working supervisors, and does notinclude engineering, laboratory, watchmen, porters, maintenance, andtoolroom, time-study men, timekeepers, experimental workers, fore-men, non-working supervisors, stockroom employees, shipping andreceiving room employees, office, clerical, and all other non-production,employees.We see no reason for not carrying out the desires of theparties in this respect and shall give effect to this stipulation.5We find that all the employees in the Company's production- de-'partments, including working supervisors, but excluding engineering,laboratory, watchmen, porters, maintenance, and toolroom, time-study,men, timekeepers, experimental workers, foremen, non-working super-visors, stockroom employees, shipping and receiving room employees,office, clerical, and all other non-production employees constitute a,unit appropriate for the purposes of collective bargaining and thatsaid unit will insure to employees of the Company the full benefit,of their right to self-organization and to collective bargaining and,VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisencan best be resolved by an election by secret ballot.4 Local 430 submitted 46 signed membership application cards bearing the names ofpersons on the Company's pay roll of November 23, 1940, which pay roll was composed.of the names of 50 employees and included only persons who were also on the Company'spay roll of May 6, 1940. The bulk of the cards were dated between May 6 and 8, 1940.This is the same unit as is established in the Company's contract with Local B-1010 ofMarch 8, 1938,with the addition of working supervisors. UNITED SCIENTIFIC LABORATORIES,INC.203'Local 430, Local B-1010, and the Company stipulated that in theevent the Board directed an election, the employees in the appropriateunit eligible to vote should be those employed by the Company onDecember 9, 1940, who were on the Company's pay roll- of May 6,1940.The`representation dispute in this case arose as a result of aschism in the ranks of Local B-1010 on May 6, 1940. The parties,by their stipulation,have in effect recognized this as -the determina-tive date with respect to the dispute and have agreed that, if the dis-pute is to be settled by an election, it should be settled as of that time.While it is ordinarily advisable to use a current pay roll to determineeligibility to vote in an election designed to settle a representationdispute, where,as here, the dispute relates to an earlier period andthe disputants have agreed to its determination as of that time, webelieve that settlement of the dispute can best be achieved by actingin accordance with the desires of the parties.We^ shall, therefore,under the circumstances here present,give effect to the stipulation.Local B-1010 requested that its name appear on the ballot as Local'B=1010 of the International Brotherhood of ElectricalWorkers,,A. F. of L.We shall direct that the ballots be drawn in the formrequested.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of United Scientific Laboratories,Inc.,NewYork City, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All the employees in the Company's production departments,including working supervisors, but excluding engineering, laboratory,,watchmen, porters,maintenance,and toolroom,time-study men, time-keepers,experimental workers, foremen,non-working supervisors,stockroom employees, shipping and receiving room employees, office,clerical, and all other non-production employees,constitute a unit ap-propriate for the purposes of collective bargaining, within the meaningof Section,9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in'theNationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 8, of National Labor-Relations Board Rules and Regulations-Series 2, as amended, it is,hereby,-- 204DECISIONSOF NATIONALLABOR RELATIONS .BOARDDIRECTED that, as'part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargainingwith United Scientific Laboratories, Inc., New York City, an electionby secret ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this DirectionT, under thedirection and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor RelationsBoard and subject to Article III, Section 9, of said Rules and Regula-tions, among all the employees employed in-the Company's produc-tion departments on May 6 and December 9, 1940, including workingsupervisors, employees who did not work on said dates because theywere ill or on vacation, and employees who were then or have sincebeen temporarily laid off, excluding engineering, laboratory, watch-men, porters, maintenance, and toolroom, time-study men, time-keepers, experimental workers, foremen, non-working supervisors,stockroom employees, shipping and receiving room employees, office,clerical,and all other non-production employees, and employees whohave since quit or been discharged for cause, to determine whetherthey desire to be represented by Local 430 of the United Electrical,Radio & Machine Workers of America, C. I. 0., or by Local B-1010of the International Brotherhood of Electrical Workers, A. F. of L.,for the purposes of collective bargaining, or by neither.M. WILLIAM M. LEISERSON, dissenting in part:On June 19, 1940, the Board dismissed the original petition in thiscase on the ground that the existing contract.was a bar to a repre-sentation proceeding.This contract will not expire until March 1,1941.Every employee working under the contract- has a right tovote for representatives to negotiate a new contract.The stipula-tion of the parties has the effect of denying the right to vote to anyemployees who were hired subsequent to May 6. I am of the opinionthat the Board should follow its usual practice of permitting allemployees to vote who were on the pay roll preceding the Directionof Election.A stipulation which sets aside the legal right of em-ployees to vote is not binding on the Board."0Matter of Climaa, Machinery CompanyandMetal Polishers, Buffers, Platers and HelpersInternational Union, Local UnionNo171,affiliatedwith the A F. L,26 N. L R B.1038;Matter of Waggoner Refining Company,Inc, and W. T.Waggoner EstateandInter-national Association of Oil Field,Gas Well and Refinery Workers of America,6 N. L. R. B.731, 761;Matter of Princely Products, Inc.andUnitedShoe Workersof America, C. 1. 0.,15 N. L.It.B. 438, 441.